Case 8:19-cv-00082-JLS-KES Document 69 Filed 01/28/20 Page 1 of 2 Page ID #:770



  1
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  9
                                   SOUTHERN DIVISION
10
11 TP-LINK USA CORPORATION,                  CASE NO.: 8:19-CV-00082-JLS-KES
12              Plaintiff,
                                             Hon. Josephine L. Staton
13        v.
                                             ORDER ON JOINT STIPULATION
14 CAREFUL SHOPPER, LLC, ADAM                REGARDING ENLARGEMENT OF
   STARKE, SORA STARKE, and DOES             CAREFUL SHOPPER’S BRIEF IN
15 1 through 10, inclusive,                  OPPOSITION TO TP-LINK’S
                                             MOTION TO STRIKE AND/OR
16             Defendants.                   DISMISS
17
18 CAREFUL SHOPPER, LLC,
19              Counterclaimant-
                Third-Party Plaintiff,
20
          v.
21
   TP-LINK USA NORTH AMERICA
22 INC. and AUCTION BROTHERS, INC.
   dba AMAZZIA,
23
             Third-Party Defendants.
24
25
26
27
28
Case 8:19-cv-00082-JLS-KES Document 69 Filed 01/28/20 Page 2 of 2 Page ID #:771



  1        The Court having considered the Parties’ Joint Stipulation Regarding
  2 Enlargement of Careful Shopper’s Brief in Opposition to TP-Link’s Motion to Strike
  3 and/or Dismiss, hereby ORDERS that:         Careful Shopper’s page limit for its
  4 memorandum of points in opposition to TP-Link’s Motion to Strike and/or Dismiss
  5 may be expanded to 28 pages.
  6        IT IS SO ORDERED.
  7        Dated: January 28, 2020
  8
  9
10
                                                Hon. Josephine L. Staton
11
                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
